Case 2:19-cv-07390-DMG-AGR Document 101 Filed 12/31/20 Page 1 of 3 Page ID #:4798



    1   XAVIER BECERRA
        Attorney General of California
    2   MICHAEL L. NEWMAN
        Senior Assistant Attorney General
    3   SARAH E. BELTON
        Supervising Deputy Attorney General
    4   VIRGINIA CORRIGAN (SBN 292035)
        REBEKAH A. FRETZ (SBN 300478)
    5   VILMA PALMA-SOLANA (SBN 267992)
        JULIA HARUMI MASS (SBN 189649)
    6   Deputy Attorneys General
          1515 Clay Street, 20th Floor
    7     P.O. Box 70550
          Oakland, CA 94612-0550
    8     Telephone: (510) 879-3300
          Fax: (510) 622-2270
    9     E-mail: Julia.Mass@doj.ca.gov
        Attorneys for Plaintiff State of California
   10

   11

   12

   13                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
   14                            WESTERN DIVISION
   15

   16

   17     STATE OF CALIFORNIA, et al.,                Case No. 2:19-cv-07390 DMG (AGRx)
   18                                   Plaintiffs,
                                                      JOINT STATUS REPORT
   19                  v.
                                                      Judge:        Hon. Dolly M. Gee
   20     CHAD F. WOLF, in his official
          capacity as Acting Secretary of             Trial Date:   None Set
   21     Homeland Security, et al.,                  Action Filed: August 26, 2019
   22                                  Defendants.
   23

   24

   25

   26
   27

   28

                                                                                   Joint Status Report
                                                                Case No. 2:19-cv-07390-DMG (AGRx)
Case 2:19-cv-07390-DMG-AGR Document 101 Filed 12/31/20 Page 2 of 3 Page ID #:4799



    1         The parties submit this joint status report in light of the December 29, 2020
    2   decision issued by the Ninth Circuit Court of Appeals in Flores v. Rosen, No. 19-
    3   56325, affirming in part and reversing in part the district court’s judgment in Flores
    4   v. Barr, Case No. 2:85-cv-04544-DMG (AGRx).
    5         Plaintiffs in the above-captioned action brought a challenge to the final
    6   agency action, Apprehension, Processing, Care, and Custody of Alien Minors and
    7   Unaccompanied Alien Children, 84 Fed. Reg. 44,392 (Aug. 23, 2019) (Rule). On
    8   August 30, 2019, Plaintiffs moved for a preliminary injunction under the
    9   Administrative Procedure Act (APA). The motion was fully briefed and set for
   10   hearing on October 4, 2019.
   11         On September 27, 2019, this Court issued orders in Flores v. Barr,
   12   concluding that the Rule did not terminate the Flores Agreement and enjoining
   13   enforcement of the Rule, Case No. 2:85-cv-4544 DMG (AGRx), Order re
   14   Plaintiffs’ Motion to Enforce Settlement [516] and Defendants’ Notice of
   15   Termination and Motion in the Alternative to Terminate the Flores Settlement
   16   Agreement [639], ECF No. 688, (Order), and a Permanent Injunction, ECF No.
   17   690. On the same day, the Court issued an Order to Show Cause in the instant
   18   matter, ordering the parties to show cause why the instant matter should not be
   19   dismissed as moot in light of the Court’s Orders in Flores v. Barr. Order to Show
   20   Cause, ECF No. 85. The parties filed a stipulation setting forth their agreement that
   21   it would best serve the interests of judicial economy to stay the action pending
   22   further proceedings that could affect the force and scope of the Order and
   23   Permanent Injunction. ECF No. 89.
   24         On October 7, 2019, the Court stayed the above-captioned action “without
   25   prejudice to the right of any party to request, at any time, that the Court reopen this
   26   action and lift the stay.” ECF No. 95 (Stay Order). Pursuant to the Stay Order,
   27   “[i]f any party or parties wish to make such a request, the parties shall first meet
   28   and confer within three days of any action giving rise to the request and thereafter
                                                   1
                                                                                     Joint Status Report
                                                                   Case No. 2:19-cv-07390-DMG (AGRx)
Case 2:19-cv-07390-DMG-AGR Document 101 Filed 12/31/20 Page 3 of 3 Page ID #:4800



    1   file a Joint Status Report to notify the Court of a proposed course of proceedings.”
    2   Id.
    3          Plaintiffs are considering whether to request to reopen this litigation in light
    4   of the court of appeals opinion. Given the holidays and the need for time to review
    5   the ruling, the parties intend to continue to meet and confer and will file a joint
    6   status report by January 15, 2020.
    7

    8

    9
        Dated: December 31, 2020                        Respectfully submitted,

   10
      JEFFREY BOSSERT CLARK                             XAVIER BECERRA
   11 Acting Assistant Attorney General                 Attorney General of California
   12
      AUGUST E. FLENTJE                                 MICHAEL L. NEWMAN
      Special Counsel                                   Senior Assistant Attorney General
   13 WILLIAM C. PEACHEY                                SARAH E. BELTON
   14 Director                                          Supervising Deputy Attorney General

   15 /s/ Jeffrey S. Robins                             /S/ Julia Harumi Mass
   16 JEFFREY S. ROBINS                                 JULIA HARUMI MASS
      Deputy Director                                   Deputy Attorney General
   17 United States Department of Justice

   18 Office of Immigration Litigation                  Attorneys for Plaintiff State of
      District Court Section                             California
   19

   20   Attorneys for Defendants

   21
        Attestation of Authorization to File
   22

   23   All other signatures listed, and on whose behalf the filing is submitted, concur in
        the filing’s content and have authorized the filing.
   24

   25                                                   /S/ Julia Harumi Mass
                                                        JULIA HARUMI MASS
   26
                                                        Deputy Attorney General
   27

   28
                                                    2
                                                                                        Joint Status Report
                                                                      Case No. 2:19-cv-07390-DMG (AGRx)
